Title: Benjamin Henry Latrobe to Thomas Jefferson, 28 June 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            
              Dear Sir,
              Washington,
June 28th 1817
            
            I have found so much pleasure in studying the plan of your College, that the drawings have grown into a larger bulk than can be conveniently sent by the Mail. If you can point out to me any convenient mode of conveyance within a few days, I should gladly avail myself of it. I have put the whole upon one very large sheet, which I am very unwilling to double; and to roll it on a stick will make it inconvenient for the Mail bag. Colonels McCrae & McCraw of Richmond are now here, & in a week will return. If the conveyance from Richmond is more convenient, they will cheerfully take it  thither.
            The Capitol is growing into a more intelligible form & arrangement, than it had since its destruction by the British.—If the permanence of the seat of the Government at Washington would not have been endangered by it,—it would have been better in every point of view that the wish of Adm. Cockburn had prevailed over the humanity of Genl Ross, & the whole building had been destroyed by Gunpowder. At a less expense to the U States, a much more convenient, & magnificient building could have been erected, than will be made of the ruins of the former.
            Many alterations have been made in the interior. The form of the house of Representatives is changed so as to admit the members to the South windows & the Gallery is of course on the E. N. & West sides.—The Senate Chamber is enlarged to the utmost possible extent which the Walls would permit. The staircase the construction of which you may remember to have been rather singular & the execution uncommonly excellent, is now converted into a Large Vestibule with a rotunda to admit light into the lower story, and a more easy ascent is made by a new Staircase on the S.E. side where a Court was intended by the plan of 1806–7. The President has taken a very strong interest in the completion of the Capitol, & the work is going on as rapidly as Men & money can execute it.
            In the National Intelligencer of the January 18th 1817 I gave some account of the beautiful Marble of which most of the Columns of the Capitol are to be made.—There are now 9 blocks here, from 6 to 8 feet long each. Three of them make one Column. They are rounded,  but not yet polished.—Nothing can exceed the beauty of the Stone when polished, & as the Cement which unites the pebbles does not receive quite so high a polish as the pebbles themselves, the Mass acquires a spangled appearance, which adds greatly to the brilliancy of its effect.
            The remark I have made on the difficulty of introducing this marble is not one of those tirades, in which disappointed men are apt to indulge. The opposition of so respectable a Man as Mr Blagden was to be encountered, & of many others. He reported in writing, that the stone would not bear its own weight, when lewis’ed. I immediately suspended by a small Lewis, a block of 2 Ton weight in the Capitol. He then doubted whether it could be wrought,—& to try the experiment, a small Column 3 inches in diameter which had been wrought & polished, & had been placed in the temporary house of Representatives the whole Session, wh was knocked to pieces by the Sandstone cutters, & the fragments produced to th to prove that it could not be wrought or polished. But the President soon decided the contest & there are now 100 Men, laborers & Stonecutters at work in the Quarry.—I presume, that below Your mountain the same stone must be found. It crosses the Rappahannoc in Orange County, in very large Masses.—
            I need not assure you, that any opportunity which may occur, to prove to you how sincere is the respect & attachment, which as an individual and as a citizen I feel towards you, will be eagerly seized by me & improved.
            
              Most respectfully Yrs
              B Henry Latrobe.
            
          
          
            P.S. I have a rough Stone Model of the Capital of a Column composed of Tobacco leaves & flowers which I wish to send to you. I can easily get it to Richmond by a Coal Vessel returning thither. If you will please to let me know to whom I shall direct it, I shall be obliged to You. I will enclose in the box some specimens of the Pebble Marble.—The Capital has too weak an effect, & I intend to cut the relief of the leaves deeper. But it never will equal the Corn capital.
            In the printed account of the Marble there are many typographical Errors.—Bedding stone is printed for Pudding stone &c
            I write still with Peale’s or rather Hawkin’s, polygraph,—the same which I have had since 1803.—It is a little crazy, & has lost its pl spring which I have not been able to replace so that I write a somewhat different hand with the polygraph, from that which I write without it. You had adopted Bolton’s manifold Writer when I last saw You, but as your letter is written with common ink I presume you have returned to the Polygraph.
          
        